Citation Nr: 0601783	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  94-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral 
chondromalacia patellae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to June 1982 
with the United States Army and from November 1986 to 
November 1990 with the United States Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992 and March 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, wherein the RO denied 
entitlement to service connection for bilateral knee disorder 
and PTSD, respectively.  The veteran has perfected an appeal 
with respect to both of the aforementioned rating decisions. 

In January 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has returned to 
the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 1998, the Board remanded the case for additional 
development, in part, to have the RO acquire the veteran's 
service medical records from his first period of service with 
the United States Army.  In the remand directives, the RO was 
requested to contact the Army Reserve Personnel Center 
(ARPERCEN) in 
St. Louis, Missouri to secure service medical records from 
the veteran's first period of service, June 1979 to June 
1982.  However, a review of the voluminous evidence of record 
reveals that although the RO contacted the National Personnel 
Records Center (NPRC) for in-service clinical records 
pertaining to the veteran from the Army medical facility at 
Fort Bragg, North Carolina, dating from September 1980 to 
June 1982, and Balboa Naval Hospital, dated in the year 1990, 
they did not contact ARPERCEN for service medical records 
from the veteran's first period of service as directed by the 
Board in its January 1998 remand (Parenthetically, the Board 
observes that service personnel records from both of the 
veteran's periods of service have been obtained and 
associated with the claims files).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, given 
the guidance of the Court in Stegall, the case must again be 
remanded to accomplish these directives.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should attempt to secure the 
veteran's service medical records for his 
first period of service with the United 
States Army from June 1979 to June 1982 
from ARPERCEN, not the NPRC, in St. 
Louis, Missouri. 

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for bilateral 
chondromalacia patellae and  PTSD.  If 
any benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case. The veteran and his 
representative should be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



_________________________________________________
DEBORAH W. SINGELTON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

